Citation Nr: 1009476	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-12 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for inflammatory bowel 
disease with Crohn's disease.

2.  Entitlement to service connection for optic nerve drusen, 
claimed as secondary to Crohn's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1990 to April 
1991.  Her DD 214 also indicates 9 months and 19 days of 
prior active service.  Additionally, the Veteran had service 
in the Navy Reserves. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter came before the Board in December 2008, when a 
remand for additional development was ordered.  A remand by 
the Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Board finds the order was sufficiently 
complied with; unfortunately, further development is now   
required based on events that have occurred since the last 
remand.

As instructed by the Board in its original remand order, AMC 
sent to the Veteran in February 2009 a request that she 
complete a release (VA Form 21-4142) in an attempt to obtain 
private medical treatment records from 1994 and 1996 
hospitalizations for treatment of Crohn's disease.  The 
Veteran did not respond, though she did appear for two VA 
examinations as scheduled in April 2009.  In January 2010 the 
AMC readjudicated the pending claims and mailed to her a 
supplemental statement of the case.  Nearly simultaneously, 
the Veteran mailed to the RO a signed release for her current 
treatment records with a private physician for her Crohn's 
Disease disability.  However, no effort was made to obtain 
those records and the case was recertified to the Board.  As 
these records may contain relevant evidence bearing on her 
service connection claims, an attempt should be made to 
obtain them.

Further, the VA treatment records in the claims file are 
dated no later than May 2005.  Should the Veteran have 
received more VA medical treatment, those records should also 
be added to the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Mail the completed release (VA Form 
21-4142) to the private physician, Dr. 
W., of Austin, Texas, as indicated.  If 
there is a negative response, document 
this for the record and so inform the 
Veteran so that she may obtain the 
records.

2.  Obtain any treatment records from the 
VA medical facility in Temple, Texas, 
regarding the Veteran's Crohn's disease 
and optic drusen disabilities dated after 
May 2005 to present.

3.  Readjudicate the issues on appeal.  
If the disposition of the Veteran's 
claims remains unfavorable, furnish the 
Veteran and her representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC. S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


